In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-00541-CR

____________________


BRANDON PAUL DIES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court 
Jefferson County, Texas

Trial Cause No. 98168




MEMORANDUM OPINION
 Pursuant to a plea bargain agreement, appellant Brandon Paul Dies pled guilty to
failure to comply with the sex offender registration requirements.  The trial court found Dies
guilty and assessed punishment at two years of confinement, then suspended imposition of
sentence and placed Dies on community supervision for five years.  On August 16, 2007, the
State filed a motion to revoke Dies's community supervision.  Dies pled "true" to three
violations of the terms of the community supervision order.  The trial court found that Dies
violated the terms of the community supervision order, revoked Dies's community
supervision, and imposed a sentence of two years of confinement in a state jail facility.   
	Dies's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On October 2, 2008, we granted an extension of time for appellant to file a pro se
brief.  We received no response from the appellant.  We reviewed the appellate record, and
we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Submitted on February 11, 2009
Opinion Delivered February 25, 2009
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.